EXAMINER’S AMENDMENT

Response to Arguments
Applicant’s amendments and argument to claim(s) in amendment filed 05/24/2022 have been fully considered and are persuasive. Hence, all drawing objections and claim rejections stated in most recent office action of 11/26/2021 has been withdrawn.  

  Rejoinder
The examiner has required restriction between species. Where applicant elects claims directed to specie 1 (fig.5A-5B), and all product/apparatus claims are subsequently found allowable, withdrawn claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to nonelected species must include all the limitations of an allowable product/apparatus claim for that invention to be rejoined.  
In the event of rejoinder, the requirement for restriction between species and the rejoined claims will be withdrawn, and the rejoined claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected specie are found allowable, an otherwise proper restriction requirement between species may be maintained. Withdrawn claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
In this case, withdrawn claims 4-6, 8-10, 12, 14-16, and 18-20 directed to non-elected species will be rejoined because the withdrawn claims 4-6, 8-10, 12, 14-16, and 18-20 include all the limitations of the allowable product/apparatus claim (claim 1) (see examiner’s statement of reasons for allowance below).
Hence, the restriction requirement filed 06/25/2021 is now withdrawn. 

Interview Summary
A telephone interview between the Examiner and Applicant’s representative is performed to discuss Examiner’s Amendment (as shown below). An agreement was reached regarding to Examiner’s Amendment, wherein James P. Purrington (reg. 74695) (attorney of record) authorized the Examiner’s Amendment to eliminate minor informalities (as shown below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with James P. Purrington (reg. 74695).

The application has been amended as follows: 

As to claim 5, term of “a terminal the at least one terminal” in line 3 of claim 5 is replaced with – a terminal of the at least one terminal – 
As to claim 6, term of “a terminal of at least one terminal” in lines 2-3 of claim 6 is replaced with – the terminal of the at least one terminal – 

As to claim 16, term of “a wall of opening” in line 1 of claim 16 is replaced with – a wall of the opening – 

As to claim 19, term of “a wall of opening” in line 1 of claim 19 is replaced with – a wall of the opening – 

The reason for the change made for the current claim 5 is adequate and proper due to grammar issue.

The reason for the change made for the current claim 6 is adequate and proper because claim 6 depends on claim 5 and claim 5 recites “a terminal”. Furthermore, term “at least one terminal” is already recited in claim 1.

The reason for the change made for the current claims 16 and 19 is adequate and proper because term “an opening” is already recited in claim 13.

Allowable Subject Matter
	Claims 1-6, 8-16, and 18-22 are allowable.   

The following is an examiner’s statement of reasons for allowance:

As to claim 1, claim 1 includes wherein the at least one terminal includes a spade terminal that extends between two opposite walls of the at least one opening, and wherein the at least one passage is defined in an edge of the opening extending between the two opposite walls of the at least one opening, in combination with the other recited elements, was not reasonably found in the Prior Art.  

Claims 2-6, 8-12, and 21-22 are allowable based on their dependency on claim 1. 

As to claim 13, claim 13 includes wherein the terminal includes a spade terminal that extends between two opposite walls of the at least one opening, and wherein the at least one passage is defined in an edge of the opening extending between the two opposite walls of the at least one opening, in combination with the other recited elements, was not reasonably found in the Prior Art.  

Claims 14-16 and 18-19 are allowable based on their dependency on claim 13. 

As to claim 20, claim 20 includes the housing having an opening between the cavity and the connector recess, the terminal extending from the cavity to the recess through the opening, where the opening has a cross sectional profile larger than a cross sectional profile of the terminal such that first and second passages are formed between the cavity and the recess after the terminal is inserted through the opening, wherein the first passage is formed on an opposite side of the terminal from the second passage, in combination with the other recited elements, was not reasonably found in the Prior Art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861